Citation Nr: 0112314	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-17 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from June 1966 
to May 1968.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  Having determined that new and 
material evidence had not been submitted, the RO denied 
reopening the claim of entitlement to service connection for 
spondylolisthesis.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. In December 1970, the RO denied service connection for 
spondylolisthesis, and this decision became final.  

3. The evidence submitted since the December 1970 decision is 
either cumulative, redundant, or does not bear directly 
and substantially upon the issue of entitlement to service 
connection for spondylolisthesis, and by itself or in 
connection with the evidence previously of record is not 
so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the December 1970 rating decision 
wherein the RO denied entitlement to service connection for 
spondylolisthesis is not new and material, and the veteran's 
claim for that benefit has not been reopened. 38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 1991); Veterans Claims Assistance 
Act of 2000 (VCAA) Pub. L. No. 106-475 § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2000).  

Absent appeal, a decision of a duly constituted rating agency 
or other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. §§ 5104, 7105(c); 
38 C.F.R. § 20.1103.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  See 38 C.F.R. § 3.104(a).

The Court of Appeals for Veterans Claims (Court) has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).




New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

New evidence is evidence that (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge v. West, the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim. 
Id. at 1363.   

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.


Analysis
 I. Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board is satisfied that all relevant facts pertaining to 
this issue have been properly developed, and that no further 
assistance is required to satisfy the duty to assist 
provisions as mandated by VCAA.  VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).   

In November 1999, the veteran filed an application for 
benefits wherein the sole disability he listed as related to 
service was his back disability.  As that disability has been 
adjudicated in a prior rating decision, which has become 
final, the RO interpreted the application as a claim to 
reopen the matter.  Accordingly, the RO sent a letter the 
following month requesting he submit any new and material 
evidence in support of his claim.

New and material evidence was not received, and the RO 
subsequently issued a rating decision denying the claim to 
reopen.  A statement of the case was issued, followed by a 
supplemental statement of the case.  These documents and 
actions specifically notified the appellant of what is 
required to substantiate his claim.   

There are no outstanding records identified by the veteran 
requiring the RO's assistance in obtaining.  In his VA Form 
9, he identified treatment at the VA Outpatient Clinic in 
Beaumont, Texas, and these records were obtained.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).



The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to the new law without it 
first being considered by the RO.  VA has already met all 
obligations to the veteran under this new law.  In view of 
the foregoing, a remand for adjudication of his claim by the 
RO under the new law would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


II.  Materiality/Finality

Nothing in VCAA shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C. §5108.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A (f)).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the Court held that 38 U.S.C. § 7104 
"means that the Board does not have jurisdiction to consider 
a claim which it previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  What the regional 
office may have determined in this regard is irrelevant.  
Section 7104 does not vary the Board's jurisdiction according 
to how the regional office ruled."  Barnett, 83 F.3d at 
1383.

The veteran served on active duty in the Army from June 1966 
to May 1968.


In its December 1970 rating decision, the RO denied service 
connection for back disability, i.e., spondylolisthesis.  In 
its rationale, the RO referred to the veteran's service 
medical records, explaining that the discharge examination in 
1968 was entirely negative for complaints.  The RO referenced 
further evidence that back complaints did not begin until 
over two years after discharge.  At that time, he was seen at 
VA for spondylolisthesis at L5 and subsequently underwent 
posterolateral fusion from L4 to S1.  

Since the veteran did not submit a notice of disagreement to 
the December 1970 rating decision until November 1999, at 
which time his statement was construed as an endeavor to 
reopen the previously denied claim, the rating decision 
became final and binding.  38 C.F.R. §20.302, 20.1103.   

After petitioning to reopen the claim of entitlement to 
service connection for his back disability, the veteran only 
submitted eight pages of duplicate service medical records.  
In its March 2000 rating decision, the RO denied the claim to 
reopen because the evidence submitted in support of reopening 
was not new and material.  

Since new and material evidence is defined, in pertinent 
part, as evidence previously not submitted, the Board also 
concludes that the duplicate service medical records were not 
new and material evidence.  38 C.F.R. § 3.156(a).

In August 2000, the RO received outpatient treatment reports 
from the VA Clinic in Beaumont, Texas.  These records of 
treatment from November 1999 to August 2000 report the well-
established history of a spinal fusion in 1970.  These 
references to his past history are redundant and thus not new 
and material. 38 C.F.R. § 3.156(a).  The treatment reports 
also reflect a recent diagnosis of grade II spondylolisthesis 
at L5-S1, but medical records describing the veteran's 
current condition are not material to the issue of service 
connection and are not sufficient to reopen a claim for 
service connection based on new and material evidence.  
Morton v. Principi, 3 Vet. App. 508 (1992).

Although it is new evidence in the sense that it is neither 
cumulative or redundant, in no way does the new evidence from 
the VA Outpatient Clinic in Beaumont contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's current back disability.  Hodges, supra.  

Assuming the credibility of the evidence, as required in 
Justus v. Principi, supra, the submitted evidence since the 
final and binding December 1970 rating decision, either by 
itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a).  

As new and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for spondylolisthesis, the veteran's claim is not 
reopened.


ORDER



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

